Citation Nr: 1105236	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  98-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of injury to 
the right hand.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for varicose veins of the left lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  In May 1997, the RO 
denied entitlement to service connection for PTSD and granted 
service connection for varicose veins of the left lower 
extremity, assigning a 10 percent evaluation effective November 
20, 1996.  The RO granted service connection for hemorrhoids in 
November 2001, assigning a 10 percent evaluation effective 
February 14, 2000.  The 10 percent rating was confirmed in 
January 2004.  In September 2004, the RO denied service 
connection for residuals of injury to the right hand.

The Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO in September 2006.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in June 
2007.  Specifically, the Veteran's PTSD stressors were to be 
researched to determine if they could be confirmed; a VA 
examination was to be provided for PTSD, as well; a VA 
examination was to be provided with respect to the right hand 
claim; and new VA medical records were to be obtained and 
reviewed by the RO.  As discussed below, not all of the 
directives of the Board remand were complied with.

The Board also remanded a service connection claim for varicose 
veins of the right lower extremity.  The RO subsequently granted 
service connection for this disability in July 2010, assigning a 
10 percent rating, effective November 20, 1996.  Therefore, the 
Board no longer has jurisdiction over this matter.  In September 
2010, the Veteran submitted a statement contending that he should 
have received an effective date for the right lower extremity 
varicose veins in 1996, which is what the rating decision 
reflects he was assigned.  Therefore, there is no case or 
controversy with respect to the right lower extremity varicose 
veins claim.

The issues of service connection for residuals of right hand 
injury, and initial increased ratings for varicose veins of the 
left leg and hemorrhoids are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative and competent evidence of record shows that the 
Veteran has a diagnosis of PTSD related to his corroborated 
stressors while serving in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.102, 3.303, 4.125(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD as a result of his 
reported stressors while serving in Vietnam.

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 
1131.  "Service connection" basically means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including psychoses, shall be granted 
service connection although not otherwise established as incurred 
in or aggravated by service if manifested to a compensable degree 
within one year after service in a period of war or following 
peacetime service on or after January 1, 1947, provided the 
rebuttable presumption provisions of § 3.307 are also satisfied.  
See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 U.S.C.A. § 1154; 38 
C.F.R. § 3.304(f).  

If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
C.F.R. § 3.304(f)(2).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
service records or other statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may be 
implied by the evidence of record. A veteran need not 
substantiate his actual presence during the stressor event; the 
fact that the veteran was assigned to and stationed with a unit 
that was present while such an event occurred strongly suggests 
that he was, in fact, exposed to the stressor event. See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 
10 Vet. App. 307 (1997).

Effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Thus, the amendments would apply in the Veteran's 
case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has submitted numerous statements and testimony 
regarding his in-service stressors for his PTSD claim:  In 
November 1999, he stated that after his arrival at Tonsanut, 
Vietnam, in January 1967, he was transferred to Long Bihn to the 
Construction and Transportation Company and that his unit 
received incoming grenades and fire while he was performing guard 
duty on "the Berm" perimeter areas.  He further mentioned then 
and on a February 1996 VA examination report that he received 
incoming grenades and fire transporting down Route 1.  He 
recalled an ambush, which occurred during a supply convoy to Bien 
Hoa on Route 1 when they were attacked by a large force of Viet 
Cong, with intense fire, rockets, and mortars, lasting for four 
hours.  The Veteran also submitted statements that his childhood 
friend Sergeant A. B. was shot while on the Laos border in a 
mission out of Cuchi, as part of the 25th Inf. Div.  He indicated 
that he was with him at Cuchi on a two-day pass and that over 
night there was severe incoming fire and the next day his friend 
was killed.  

Personnel records show that the Veteran served in Vietnam from 
January 20, 1967 to January 15, 1968 and initially was attached 
to UO#8 CO A 69th Sig BN (A).  In January 1967, he was 
transferred to the 593rd Signal Company; and in August 1967, he 
was transferred to the 580th Signal Company.  The U. S. Army and 
Joint Services Records Research Center (JSRRC) confirmed in March 
2010 that the 580th Signal Company was located at Long Binh 
during the period the Veteran was assigned to the unit but the 
records did not mention any enemy activity.  However, the JSRRC 
reviewed other combat records for the period August 15, 1967 
through January 15, 1968 and found that the 36th Signal Battalion 
and 3d Ordnance Battalion reported a mortar attack at Long Binh 
on October 23, 1967 and rocket propelled grenade attacks November 
23 and December 3, 1967.  They also reported small arms fire on 
the perimeter of Long Binh post December 4, 1967.

As the Veteran's unit was assigned to Long Binh during a time 
when it was attacked with mortars, rocket propelled grenades, and 
small arms fire, it is conceded that the Veteran was exposed to 
these stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

Veteran identification data also confirms that Sergeant A. B. was 
killed on April 4, 1967, GW-In Theater.  Further, a handwritten 
note indicates that his name appears on the Vietnam Veterans 
Memorial Directory of Names.  Sergeant B.'s personnel records 
were obtained and it confirms that he and the Veteran went to the 
same high school in New York.

Therefore, the Veteran's reported stressors have been 
corroborated.

A February 1996 VA examination report shows the Veteran 
participated in firefights in the field including ambushes in the 
II Corp region of Vietnam.  He stated that he was exposed to 
small arms, automatic weapons, incoming rockets, mortars, and 
artillery.  He directly witnessed casualties.  He recalled an 
ambush, which occurred during a supply convoy to Bien Hoa on 
Route I when they were attacked by a large force of Viet Cong.  
They were hit with intense fire, rockets, and mortars for about 
four hours, losing several men.  He was pinned under a vehicle.  
They called in air strikes and hit the enemy with rockets and 
missiles.  The enemy was about 200 yards away and the missiles 
landed close to him.  There were civilians in the rice patties 
and many of them were killed.  At this point the Veteran became 
agitated, tearful, and tremulous and broke off his description.

On objective evaluation, the Veteran's psychomotor activity was 
increased; he was visibly anxious.  His hands and voice were 
tremulous and his palms were cold and moist.  His speech was 
rapid and at times pressured and circumstantial.  His affect was 
constricted and mood depressed.  Paranoid persecutory ideation 
was expressed but not to a delusional degree.  Memory and 
concentration were at times impaired.  Judgment was compromised 
under stress and he had agitation and aggressiveness with minor 
provocation.  The Axis I diagnosis was PTSD.

A July 2002 VA examination report shows the Veteran's stressors 
included a friend being shot in half; coming under fire; and 
having to face incoming attacks.  He currently had nightmares and 
flashbacks, was hypervigilant, and startled easily.  He also was 
anxious.  He had panic attacks characterized by shortness of 
breath, palpitations, dizziness, shakiness, and sweating.  His 
memory was poor.  The physician provided a mental status 
examination and gave the Veteran an Axis I diagnosis of PTSD.

A subsequent VA treatment record notes the Veteran's reported 
stressor of a friend who went on a mission instead of him and was 
killed, and incoming mortar and rocket attacks.  The Axis I 
diagnosis was PTSD.

The evidence shows the Veteran's reported stressors in Vietnam 
have been corroborated by the JSRRC.  The medical evidence also 
shows multiple diagnoses of PTSD based on the Veteran's reported 
stressors.  Any remaining doubt is resolved in the favor of the 
Veteran.  Thus, service connection for PTSD is established.  See 
38 C.F.R. §§ 3.102, 3.303.

The Veteran's service connection claim PTSD has been considered 
with respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to the 
Veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 




ORDER

Entitlement to service connection for PTSD is granted, subject to 
the rules and payment of monetary benefits.


REMAND

Right hand

The Board previously remanded the service connection claim for 
residuals of injury to the right hand so that a VA examination 
could be provided to address the etiology of any present 
disability.  The Veteran was scheduled for a VA examination on 
July 1, 2010 and was notified of this examination by a letter 
dated in April 2010.  He also was notified of the consequences 
for his failure to attend the examination including that his 
claim would be rated based on the evidence of record.  In 
September 2010, the Veteran submitted a request to reschedule his 
examination and indicated that he had previously attempted to 
reschedule the examination twice with the RO.  He included a 
handwritten note requesting that his examination be rescheduled 
as he had transportation problems and also was in an inpatient 
mental health unit (although the reported dates of the inpatient 
treatment are from July 9 through July 20, 2010, which is after 
the Veteran's scheduled examination).  Nonetheless, the Veteran 
has reported good cause for his failure to appear at his 
scheduled VA examination addressing his hand, specifically that 
he had transportation problems.  It also appears that he 
attempted to contact the RO to reschedule in a contemporaneous 
fashion.  Thus, another examination addressing the etiology of 
any right hand disability should be provided.  See 38 C.F.R. 
§ 3.159, 3.655(a).

The Veteran testified that he injured his right hand in service 
loading ammunition when his hand was crushed.  He also reported 
on a February 1996 VA examination report that he suffered a shell 
fragment wound to his right hand.  The service treatment records 
show laceration to the posterior region of the right hand with 
residuals in October 1967.  After service, a February 2004 VA x-
ray examination report shows a healed fracture of the right fifth 
metacarpal shaft and complaints of difficulty closing his hand 
due to dull, achy pain, intermittently.  A medical opinion is 
necessary to determine whether the present findings are related 
to the in-service injury.

Hemorrhoids and left lower extremity varicose veins

The Board remanded this case in June 2007, in part, so that the 
RO could obtain any recent VA treatment records for the Veteran's 
disabilities.  The RO did not obtain any records.  The Veteran 
submitted multiple records dated in 2006 and 2007 from the East 
Orange, New Jersey VA Medical Center (VAMC) reflecting treatment 
for hemorrhoids and varicose veins but they are out of order and 
incomplete.  In July 2010 the Veteran submitted a statement that 
he was attempting to get all of his VA treatment records dating 
back to 1995 from the East Orange and Bay Pines VAMCs reflecting 
treatment for his legs and hemorrhoids.  The RO needs to obtain 
all relevant treatment records from the VAMC's in East Orange and 
Bay Pines.  The record also shows that the Veteran has been 
treated at the VAMC in Martinsburg, West Virginia.  It is VA's 
responsibility to obtain the VAMC treatment records.

The Veteran's hemorrhoids are evaluated as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  In order to get 
the next higher evaluation, the evidence must show persistent 
external or internal hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  The last time the 
Veteran was evaluated for his hemorrhoids for compensation and 
pension purposes was in August 2002.  It was reported at that 
time that he had recurrent rectal bleeding but was not anemic.  
Evidence since then suggests that his hemorrhoids have gotten 
worse.  VA treatment records dated in May 2007 and July 2007 note 
rectal bleeding and possible fissures.  

As the severity of the hemorrhoids disability is shown to have 
potentially increased since the last VA examination in August 
2002, an additional evaluation is warranted to properly determine 
the present severity of the disability on appeal.

The Veteran's varicose veins are rated as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7120.  In order to get 
the next higher rating, the evidence must show varicose veins 
with persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  The Veteran's varicose veins were last evaluated for 
compensation and pension purposes in July 2002.  VA treatment 
records dated in 2006 note continued treatment for the varicose 
veins.  A March 2006 VA vascular clinic record shows that for the 
last two months he had been complaining of cramping and pain of 
the bilateral lower extremities especially at night and/or with 
extended periods of standing and walking.  He also complained of 
shooting, "lightening" type pains that radiated down the 
posterior portion of his calves.  The impression was varicose 
veins status post bilateral vein stripping, doing well with 
conservative treatment.  He was to continue with compression 
stockings.  As there is some indication that the Veteran's 
varicose veins have worsened in the nearly nine years since this 
disability  was last evaluated, another examination should be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
addressing his initial rating claims for 
hemorrhoids and varicose veins of the left 
lower extremity.

2.  Obtain relevant VA treatment records 
reflecting treatment for hemorrhoids and 
varicose veins dated since November 1995 from 
the VAMC in East Orange, New Jersey, Bay 
Pines, Florida, and Martinsburg, West 
Virginia.  Any negative responses from the 
VAMCs should be documented in the record and 
the Veteran should be given an opportunity to 
respond.

3.  Schedule the Veteran for a VA hemorrhoids 
examination to determine the present severity 
of his hemorrhoids.  The physician should 
specifically state whether the Veteran has 
persistent external or internal hemorrhoids 
with persistent bleeding and with secondary 
anemia, or with fissures.

The claims file must be reviewed.  A 
rationale for all opinions must be provided.

4.  Schedule the Veteran for a VA veins 
examination to determine the present severity 
of the varicose veins.  Specifically, the 
physician should comment on whether there is 
persistent edema incompletely relieved by 
elevation, stasis pigmentation, eczema, 
ulceration, subcutaneous induration, or 
massive board-like edema with constant pain 
at rest.
 
The claims file must be reviewed.  A 
rationale for all opinions must be provided.

5.  Thereafter, conduct any additional 
development deemed necessary.  If either of 
the benefits sought on appeal remains denied, 
issue the Veteran and his representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


